              Case: 4:19-mj-01500-JMB Doc. #: 1 Filed: 11/15/19 Page: 1 of 1 PageID #: 1
AO 91 (Rev. 11111) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                       FILED
                                                                  for the
                                              EASTERN DISTRICT OF MISSOURI                                        NOV 15 2019
                                                                                                               U. S. DISTRICT COURT
                  United States of America                           )                                       EASTERN DISTRICT OF MO
                               v.                                    )                                               ST.LOUIS
                                                                     )       Case No. 4:19 MJ 1500 JMB
                                                                     )
                                                                     )
                         Haitao Xiang                                )
                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, statethatthe following is true to the best of my knowledge and belief.
On or about the date(s) of              January 1, 2014 to August 2017      in the county of                St. Louis        .J   in the
      Eastern          District of            Missouri           , the defendant(s) violated:

            Code Section                                                       Offense Description

18 U.S.C. Section 1832                           Conspiracy to Commit Theft of Trade Secrets
                                                 Theft of Trade Secrets




         This criminal complaint is based on these facts:
                                                      SEE ATTACHED AFFIDAVIT




         &!f Continued on the attached sheet.
                                                                                           (~--./
                                                                            4    .


                                                                                                 Complainant'',,,,_,,.,




Sworn to before me and signed in my presence.


Date:             11/15/2019
                                                                                                    Judge's signature

City and state:                         St. Louis, Missouri                          rable John M. Bodenhausen, U.S. Magistrate Judge
                                                                                                  Printed name and title
